Citation Nr: 1751962	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1987, from September 2001 to October 2001, and from April 2006 to May 2006, with additional service in the National Guard until November 2012, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board previously remanded this claim in July 2015 and June 2016 for additional development.  For reasons set forth below, the Board finds that there has not been substantial compliance with one of the July 2015 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its July 2015 remand, the Board instructed the AOJ to verify all periods of the Veteran's ACDUTRA and INACDUTRA with the Air National Guard.  The record reflects that the AOJ has not fully complied with this remand directive.  Therefore, although further delay is regrettable, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the record reflects that, pursuant to the Board's July 2015 remand, additional military personnel records were obtained and associated with the Veteran's claims file; verification of the Veteran's ACDUTRA and INACDUTRA dates remains outstanding.  The Board notes that the Veteran's military personnel records confirm a retirement date of November 5, 2012.  Additionally, his military personnel records contain multiple Reserve retirement point sheets; however, these point sheets do not specify the exact dates of the Veteran's ACDUTRA service.  As noted above, the record indicates that the Veteran had service in the Air National Guard with periods of ACDUTRA and INACDUTRA between 2006 and 2012.  On remand, the AOJ should verify all periods of ACDUTRA and INACDUTRA service after the Veteran's active duty ended in 2006.

Moreover, the Board finds that an additional addendum opinion to the Veteran's October 2015 VA examination is necessary.  Pursuant to the Board's June 2016 remand, the AOJ obtained a new medical opinion regarding whether the Veteran's hypertension is related to his active service or a verified period of ACDUTRA.  In its instructions to the medical opinion provider, the AOJ listed the Veteran's active duty service dates from 1981 to 1987, 2001, and 2006, however, the Veteran's ACDUTRA dates were not provided.

The June 2016 medical opinion provider found that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board finds this opinion to be inadequate.  The opinion provider acknowledged the onset of the Veteran's hypertension in 2011, but appears to only rely on the dates of active service provided by the AOJ in its instructions rather than the Veteran's verified periods of ACDUTRA.  Further, the Board notes that the opinion provider specifically discusses the Veteran's blood pressure readings prior to 2006 when rendering her opinion, while also acknowledging that the record contains multiple elevated blood pressure readings for the Veteran in 2011 and beyond.  As the Veteran's National Guard service includes the period from 2011 to 2012, and given that records verifying the specific ACDUTRA and INACDUTRA dates during Veteran's National Guard service are not of record, the examiner likely did not have all of the relevant evidence when offering her June 2016 opinion.  For this reason, the Board finds that a remand is necessary to obtain an addendum opinion to address the Veteran's hypertension in relation to his active duty service and verified periods of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran between May 2006 through November 2012 with the Air National Guard, to include obtaining military personnel records from the appropriate sources.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or INACDUTRA service are required.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2. Upon verification, send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of the Veteran's hypertension.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to active military service.

b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to a period of ACDUTRA or INACDUTRA.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

3. After completing all indicated development, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


